DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered.
 
Response to Amendment
The amendment of 18 December 2020 has been entered.
Disposition of claims:
	Claims 1, 6-7, and 13 have been amended.

The amendment to claim 13 has overcome the rejection of claim 13 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 1 has overcome the rejections of claims 1-7 and 11-12 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0207397 A1) (hereafter “Lee”) in view of Kim et al. (KR 10-2012-0029751 A—machine translation relied upon) (hereafter Kim ‘751) set forth in the last Office action; the rejection of claims 8-10 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0207397 A1) (hereafter “Lee”), and further in view of Thompson et al. (US 2003/0059647 A1) (hereafter “Thompson”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action; and the rejection of claims 8 and 10 under 35 U.S.C. 103 over Lee et al. (US 2017/0207397 A1) (hereafter “Lee”), and further in view of Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 1 has overcome the rejections of claims 1-5, 7, and 11-13 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2012-0029751 A—machine translation relied upon) (hereafter “Kim ‘751”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below new grounds of rejection based upon Kim ‘751 have been made.

Response to Arguments
Applicant’s arguments, see the first paragraph of p. 12 through the final paragraph of p. 13 of the reply filed 16 November 2020 with respect to the rejections of 

Applicant's arguments, see the 2nd paragraph of p. 13 through the 2nd paragraph of p. 14 of the reply filed 18 December 2020 as well as the first 4 paragraphs of p. 14 of the reply filed 16 November 2020 regarding the rejections of claims 1-5, 7, and 11-13 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2012-0029751 A—machine translation relied upon) (hereafter “Kim ‘751”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that Kim ‘751 does not teach compounds meeting the limitations of the current claims. Applicant argues that the claim amendments have avoided the obvious compounds of Kim ‘751.
Applicant is correct that the claim amendments have overcome the previously applied rejections. However, as outlined below, new rejections based upon Kim ‘751 have been made. For the reasons outlined below, Kim ‘751 teaches compounds meeting the limitations of the current claims.

Claim Objections
Claims 1, 6-7, and 13 are objected to because of the following informalities:  
The amendment filed 16 November 2020 was not entered into the record. Therefore, the claims of 18 December 2020 do not have the correct strikethroughs and underlined text. Furthermore, claims 7 and 13 are incorrectly marked as being previously presented.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2012-0029751 A—machine translation relied upon) (hereafter “Kim ‘751”).
The Examiner notes that a new copy of the machine translation of Kim ‘751 has been attached to this Office action. The new copy has improved legibility.
Regarding Claims 1-5: Kim ‘751 teaches compounds for use as host materials for phosphorescent light-emitting materials in organic light-emitting devices {(p. 7, 4th paragraph: The compounds having the structure of Formula 1), (p. 11, 2nd and 3rd paragraphs: The compounds having the structure of Formula 1 are useful as host materials of the light emitting layer for a phosphorescent dopant.)}.
Kim ‘751 teaches specific examples, including the compound shown below {p. 10, 1st paragraph: Compound 26 is an exemplified compound.}.

    PNG
    media_image1.png
    489
    536
    media_image1.png
    Greyscale

Kim ‘751 does not teach a specific compound that is similar to Compound 26 except for having an O atom in place of the S atom.
However, Kim ‘751 teaches that the compounds of Kim ‘751 have the structure of Kim ‘751’s Formula 1, shown below {p. 7, 4th paragraph}.

    PNG
    media_image2.png
    724
    977
    media_image2.png
    Greyscale

Where in Kim ‘751’s Compound 26 Z is S.
Kim ‘751 further teaches that Z can be O {p. 7, 3rd to final line}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kim ‘751’s Compound 26 by substituting an O atom in place of the S atom, based on the teaching of Kim ‘751. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of O would have been a choice from identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Kim ‘751 does not exemplify a compound similar to Compound 26 of Kim ‘751 except for having a pyrene group in place of the triphenylene group.
However, as outlined above, Kim ‘751 teaches that the compounds of the disclosure of Kim ‘751 have the structure of Formula 1 of Kim ‘751, repeated below for convenience.

    PNG
    media_image2.png
    724
    977
    media_image2.png
    Greyscale

Kim teaches that Ar can be an aryl substituent among other options {paragraph bridging pp. 7-8}.
Kim teaches that the aryl groups can be phenanthryl, pyrenyl, fluorenyl, chrysenyl, or perylenyl among others {p. 8, 8th paragraph}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Kim ‘751’s Compound 26 by substituting a phenanthryl, pyrenyl, fluorenyl, chrysenyl, or perylenyl in place of the triphenylene group, based on the teaching of Kim ‘751. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of phenanthryl, pyrenyl, fluorenyl, chrysenyl, or perylenyl would have been a choice from identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds 

Regarding Claims 7 and 11-12: Kim ‘751 teaches all of the features with respect to claim 1, as outlined above.
Kim ‘751 does not teach a specific organic light-emitting device comprising Kim ‘751’s Compound 26.
However, as outlined above, the compounds of Kim ‘751 are useful as host materials for phosphorescent light-emitting materials in organic light-emitting devices {(p. 7, 4th paragraph: The compounds having the structure of Formula 1), (p. 11, 2nd and 3rd paragraphs: The compounds having the structure of Formula 1 are useful as host materials of the light emitting layer for a phosphorescent dopant.)}.
Kim ‘751 further teaches the structure of an organic light emitting device comprising a first electrode, a second electrode disposed to face the first electrode and an organic material layer having one or two more layers disposed between the first electrode and the second electrode {p. 11, 2nd and 3rd paragraphs}.
The device additionally comprises a hole transport layer between the emission layer and the anode {paragraph bridging pp. 14-15 as well as the paragraph bridging pp. 19-20}.
The device additionally comprises an electron transport layer between the emission layer and the cathode {paragraph bridging pp. 14-15 as well as the paragraph bridging pp. 19-20}
At least one layer of the organic light-emitting device is a light-emitting layer comprising the compound of Kim ‘751 as a host material {p. 11, 2nd and 3rd paragraphs}.
At the time the invention was effectively filed, it would have been obvious to have further modified the Compound 26 of Kim ‘751 by including in as the host material of the light emitting layer of the organic light emitting device described by Kim ‘751, based on the teaching of Kim ‘751. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 8 and 10: Kim ‘751 teaches all of the features with respect to claims 1 and 7, as outlined above.
As outlined above the modified Compound 26 of Kim ‘751 is used as the host material of the light emitting layer. The host material of the light emitting layer must necessarily transport both holes and electrons. Therefore, the light-emitting layer can be equated with both a hole transporting layer and an electron transporting layer.

Regarding Claim 13: Kim ‘751 teaches all of the features with respect to claim 1, as outlined above.
Kim ‘751 does not exemplify a compound similar to that of the modified Compound 26 in which the phenylene linked aryl group is substituted on another position on the same benzene ring of the fused ring structure.
The modified Compound 26 of Kim ‘751 is a position isomer with similar compounds in which the phenylene linked aryl group is substituted on another position on the same benzene ring of the fused ring structure.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify Kim ‘751’s Compound 26 shown above such that the phenylene linked aryl group is substituted on another position on the same benzene ring of the fused ring structure. A compound in which the .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2012-0029751 A—machine translation relied upon) (hereafter “Kim ‘751”) as applied to claim 7 above, and further in view of Suzuri et al. (US 2003/0076032 A1) (hereafter “Suzuri”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claims 8-10: Kim ‘751 teaches all of the features with respect to claims 1 and 7, as outlined above.
Kim ‘751 does not teach that the device of Kim ‘751 comprising the modified Compound 26 of Kim comprises a hole blocking layer.
Suzuri teaches that including a hole blocking layer between the emission layer and the electron transport layer can increase a recombination probability of electrons and holes by transporting electrons and blocking holes {paragraphs [0072], [0052], and [0061]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Kim ‘751 comprising the 
The device of Kim ‘751 as modified by Suzuri does not comprise the modified Compound 26 of Kim in the hole blocking layer.
As outlined above, the modified device of Kim ‘751 comprises both a hole transport layer and a hole blocking layer. A hole blocking layer can be equated with an electron transporting layer, because it must necessarily transport electrons.
Seo et al. teaches an organic light-emitting device having the structure of a light-emitting layer comprising a host and a dopant, an electron transport layer between the light-emitting layer and the cathode, a mixed layer between the light-emitting layer and the electron transport layer comprising a mixture of the host material and the electron transport materials, a hole transport layer between the light-emitting layer and the anode, and a mixed layer between the light-emitting layer and the hole transport layer comprising a mixture of the host material and the hole transport material {Fig. 22 as described in paragraph [0069]}.
Seo et al. teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device taught by Kim ‘751 by including a mixed layer comprising the host material and the electron transporting material between the light-emitting layer and the electron transporting layer as well as a mixed layer comprising the host material and the hole transporting material between the light-emitting layers and the hole transporting layer,  based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between sub-layers of each organic layer, lowering driving voltage, and increasing device lifetime, as taught by Seo et al..
The mixed layer between the light-emitting layer and the hole blocking layer can be equated with an hole blocking layer, because it would contain a hole blocking material which would have some amount of hole blocking effect. Furthermore, the mixed layer between the light-emitting layer and the hole blocking layer can be equated with an electron transporting layer, because it must necessarily transport electrons. The mixed layer between the light-emitting layer and the hole transporting layer can be equated with a hole transporting layer, because it must necessarily transport holes. Therefore, the resultant devices would comprise a hole blocking layer (which can also be equated with an electron transporting layer) as well as a hole transporting layer that comprises the modified Compound 26 of Kim ‘751, because the modified Compound 26 of Kim ‘751 is the host material of the light-emitting layer, as described above.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2012-0029751 A—machine translation relied upon) (hereafter “Kim ‘751”).
The Examiner notes that a new copy of the machine translation of Kim ‘751 has been attached to this Office action. The new copy has improved legibility.
Regarding Claims 1-6: Kim ‘751 teaches compounds for use as host materials for phosphorescent light-emitting materials in organic light-emitting devices {(p. 7, 4th paragraph: The compounds having the structure of Formula 1), (p. 11, 2nd and 3rd paragraphs: The compounds having the structure of Formula 1 are useful as host materials of the light emitting layer for a phosphorescent dopant.)}.
Kim ‘751 teaches specific examples, including the compound shown below {p. 10, 1st paragraph: Compound 1 is an exemplified compound—see also p. 5 of the Korean language document.}.

    PNG
    media_image3.png
    637
    1023
    media_image3.png
    Greyscale

Kim ‘751 does not teach a specific compound that is similar to Compound 26 except for having an O atom in place of the S atom.
However, Kim ‘751 teaches that the compounds of Kim ‘751 have the structure of Kim ‘751’s Formula 1, shown below {p. 7, 4th paragraph}.

    PNG
    media_image2.png
    724
    977
    media_image2.png
    Greyscale

Where in Kim ‘751’s Compound 1 Z is S.
Kim ‘751 further teaches that Z can be O {p. 7, 3rd to final line}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kim ‘751’s Compound 1 by substituting an O atom in place of the S atom, based on the teaching of Kim ‘751. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of O would have been a choice from identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Kim ‘751 does not exemplify a compound similar to the modified Compound 1 of Kim ‘751 except for having a fused ring bonding orientation consistent with the instant Chemical Formula 1. 
However, Kim ‘751’s Formula 1 teaches that the fused ring structure can have a variety of bonding orientations {p. 7, 4th paragraph: Formula 1 is non-specific with respect to how the rings A through C are fused.}.
Furthermore, Kim ‘751 exemplifies several compounds in which the fused ring bonding orientation is the same as that of the instant Chemical Formula 1 {p. 10, 1st paragraph: example compound 26}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Kim ‘751’s Compound 1 by substituting in place of the bonding orientation of Compound 1 a bonding orientation that is that same as that of the instant Chemical Formula 1 as exemplified by Compound 26 of Kim ‘751, based on the teaching of Kim ‘751. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the bonding orientation of Compound 26 of Kim ‘751 would have been a choice from identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum compound structures to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Kim ‘751 does not exemplify a compound similar to the modified Compound 1 of Kim ‘751 except for having a naphthyl group in place of the terphenyl group.
However, as outlined above, Kim ‘751 teaches that the compounds of the disclosure of Kim ‘751 have the structure of Formula 1 of Kim ‘751, repeated below for convenience.

    PNG
    media_image2.png
    724
    977
    media_image2.png
    Greyscale

Kim teaches that Ar can be an aryl substituent among other options {paragraph bridging pp. 7-8}.
Kim teaches that the aryl groups can be naphthyl among others {p. 8, 8th paragraph}.
Kim additionally teaches that L can be a single bond {p. 7, 2nd to last paragraph}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Kim ‘751’s Compound 1 by substituting a naphthyl group in place of the terphenyl group, based on the teaching of Kim ‘751. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The 
The resultant compound would have the structure in which the instant L1 is a single bond, and the instant Ar1 is 1-naphthyl or 2-naphthyl.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786